Title: To John Adams from Joseph Gardoqui & Sons, 10 June 1780
From: Gardoqui, Joseph & Sons (business)
To: Adams, John


      
       Sir
       Bilbao 10th. June 1780
      
      Your very much esteemed favours 14th. and 25th. Ultimo came duely to hand, in reply to which have to say that your former haveing reach’d us just before we shipp’d the goods intended on your Account per the Stark, we omitted them, so that we have only to forward you herein the Invoice of these we shipp’d per Capt. Trash which amounting to Rs. Vn. 3608. 6. we have debitted you for them.
      The letter you forwarded us for Congress was deliver’d to Capt. Barnes of the Acttive just as he was under sail so that we hope he will deliver it safe in America.
      You have our thanks for what news you are pleas’d to communicate us, and we hope soon to hear of some dessisive events that may be follow’d by the restoration of a glorious peice. There is nothing on this side worth your notice, for with respectt to the Honble. J. Jay Esqr. we judge you are well inform’d of his affairs on which we have reason to think he is advancing, therefore wishing for all manner of prosperety, and assuring you of our continued advises whenever any thing offers subscrive Respectfully Sir Your most obedt. hble servts.
      
       Joseph Gardoqui & Sons
      
      
       Pray inform your F. Dana Esqr. that we have shipp’d his orders per the Capts. Trash and Coas about which will write him in a few days.
      
     